Citation Nr: 0615886	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  96-52 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected right patellofemoral syndrome.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to April 1972 
and from November 1976 to February 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) above.

In July 2000, the veteran testified before the undersigned 
Veterans Law Judge at a Central Office hearing in Washington, 
DC.  A transcript of the hearing is associated with the 
claims file.  


FINDINGS OF FACT

1.  The competent and probative evidence of record shows the 
veteran's service-connected right patellofemoral syndrome is 
characterized by swelling, extension to zero degrees and 
flexion to 120 degrees with complaints of pain, and mild 
degenerative changes.  There is no objective medical evidence 
of recurrent subluxation or lateral instability.

2.  Additional functional impairment due to flare-ups of 
pain, incoordination, fatigability, or weakness is not 
demonstrated to any significant degree.


CONCLUSIONS OF LAW

1.  The schedular criteria for a separate 10 percent 
evaluation, but no higher, for degenerative arthritis of the 
right knee, manifested by limitation of motion objectively 
confirmed by swelling and painful motion, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2005).

2.  The schedular criteria for an evaluation in excess of 10 
percent for service-connected right patellofemoral syndrome 
are not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 4.10, 4.40, 4.45, 4.71(a), Diagnostic Code 5257 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

The record shows the veteran has been notified of the 
applicable laws and regulations which set forth the type of 
evidence needed to substantiate his claim for an increased 
rating.  In December 2003, the RO sent the veteran a letter 
informing him of the types of evidence needed to substantiate 
his claim as well as its duty to assist him in substantiating 
his claim.  In addition, the discussions in the May 1996 
Statement of the Case (SOC) and the July 1996 and June 2004 
Supplemental Statements of the Case (SSOC) informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  

While the December 2003 letter did not explicitly ask the 
veteran to provide "any evidence in [his] possession that 
pertain[s] to his claim, see 38 C.F.R. § 3.159(b)(1), the 
June 2004 SSOC contains the complete text of the VCAA 
implementing regulation at 38 C.F.R. § 3.159(b)(1), which 
contains such notice.  As the Federal Circuit Court has 
stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, slip op. at 9.  Under these circumstances, 
the Board is satisfied that the veteran has been adequately 
informed of the need to submit relevant evidence in his 
possession.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In this regard, the Board notes that 
the claim for service connection for right patellofemoral 
syndrome currently on appeal was initiated in February 1993, 
and subsequently denied in a rating decision that was sent to 
the veteran in August 1994.  In June 1995, the veteran 
submitted a timely notice of disagreement, and in June 1996, 
perfected his substantive appeal to the Board and requested a 
Central Office hearing before a Veterans Law Judge.  The 
hearing was held in July 2000 and the VCAA was enacted in 
November 2000.  In January 2001, the Board remanded the claim 
for further development, after which the RO sent the veteran 
a letter, dated in December 2003, which informed him of the 
evidence needed to substantiate his claim.  

The Board finds that any defect with respect to the timing or 
language of the VCAA notice requirements was harmless error.  
The content of the December 2003 letter provided to the 
veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was provided an opportunity at that 
time to submit additional evidence.  Following that letter, 
the June 2004 SSOC was issued (in July 2004), which provided 
the veteran with 60 additional days to submit additional 
evidence.  Thus, the Board finds that the actions taken by VA 
have essentially cured the error in the timing of the notice.  
Further, it finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  See Conway v. Principi, 353 
F.3d 1369 (2004). 

Together, the December 2003 letter, the May 1996 SOC, and the 
July 1996 and June 2004 SSOCs provided the veteran with a 
summary of the evidence, the applicable laws and regulations, 
a discussion of the facts of the case, and the basis of the 
denials.  VA specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, the service department, 
Social Security, and other federal agencies.  He was advised 
that it was his responsibility to either send medical records 
regarding treatment for his disability, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran responded to the RO's 
communications with additional argument, thus curing (or 
rendering harmless) any previous omissions.  The Board 
concludes that the notifications received by the veteran 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced in any way by 
the notice and assistance provided by the RO.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 
Fed. Reg. 49,747 (1992).  

In addition, the Board finds that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and neither he 
nor his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  For these 
reasons, any failure in the timing or language of VCAA notice 
by the RO constituted harmless error.  Accordingly, the Board 
finds that VA has satisfied its duty to assist the veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  See Conway 
v. Principi, 353 F.3d 1369, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

The Board recognizes that the notifications from the RO pre-
dated, and thus did not specifically comport with, the recent 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, in addition the foregoing harmless-
error analysis, to whatever extent the decision in Dingess 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, given 
the ample communications regarding the evidence necessary to 
substantiate his claims, and the fact that a recognized 
veterans service organization has represented the veteran.  
Moreover, a higher rating is being denied so the issue of an 
effective date for a higher rating does not arise.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2005).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Service connection for right patellofemoral syndrome was 
established in August 1994 and the RO assigned a 10 percent 
evaluation under Diagnostic Code (DC) 5257, effective March 
1994.  At that time, the RO considered service medical 
records which showed the veteran was diagnosed with right 
patellofemoral syndrome after complaining of pain in his 
right knee several times during service and examination 
revealed full range of motion with crepitus.  

Under DC 5257, recurrent subluxation or lateral instability 
of the knee warrants a 10 percent disability rating when 
slight, a 20 percent disability rating when moderate, and a 
30 percent disability rating when severe.  The Board observes 
that the words "slight," "moderate," and "severe" are 
not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. §§ 4.2, 4.6 (2005).  

In evaluating the veteran's claim under DC 5257, the Board 
notes the veteran's current symptoms would not assist him in 
obtaining a higher, or even compensable, rating.  In this 
context, the Board notes that, at the June 2001 VA 
examination, the examiner found no objective evidence of 
instability and x-rays revealed no acute fracture or 
dislocation.  The Board does note that an October 1996 VA 
treatment record shows the veteran complained of his knee 
going out while walking down stairs; however, there was no 
instability found on examination.  See also February 1999 VA 
treatment record.  The evidentiary record does not contain 
any other competent evidence showing the veteran's service-
connected right knee disability is manifested by recurrent 
subluxation or lateral instability.  Therefore, the Board 
finds that the preponderance of the evidence is against a 
finding that the veteran's right knee has any more than 
slight instability and that the currently assigned 10 percent 
disability rating is appropriate under DC 5257.  A higher 
disability rating is not warranted because there is no 
evidence showing the veteran had, or more nearly reflected, 
moderate or severe instability of the knee.  

In an effort to afford the veteran the highest possible 
disability rating, the Board has evaluated his right knee 
disability under all other appropriate diagnostic codes.  
However, the veteran has never been diagnosed with or shown 
to have ankylosis of the knee, impairment of the tibia and 
fibula, or genu recurvatum (hyperextended knee).  Therefore, 
38 C.F.R. § 4.71a, DCs 5256, 5262, and 5263 (2005) are not 
for application.  The Board has also considered DC 5258, 
which provides that a 20 percent rating is warranted for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  In 
evaluating the veteran's claim, the Board notes that an 
October 1996 treatment record reflects he complained of 
locking in his knee, he has consistently complained of pain, 
and a June 2001 x-ray revealed suprapatellar effusion.  
However, there is no evidence showing the semilunar cartilage 
in his right knee is dislocated.  In this regard, the Board 
notes that a November 1996 MRI revealed the veteran's 
cruciate and collateral ligaments were intact and normal.  In 
addition, the Board notes that the evidence does not show the 
veteran has frequent episodes of locking as the only time he 
is shown to complain of locking in his knee is in the October 
1996 treatment record.  Therefore, the Board finds that DC 
5258 is not for application in this case.  The Board has also 
considered DC 5259, which provides that symptomatic removal 
of semilunar cartilage warrants a 10 percent disability 
rating.  The Board finds that since the maximum evaluation 
under DC 5259 is 10 percent, it would not assist the veteran 
in obtaining a higher rating and, therefore, is not for 
application.  

Under DC 5260, a 10 percent rating is warranted for flexion 
limited to 45 degrees, a 20 percent rating is warranted for 
flexion limited to 30 degrees, and a 30 percent rating is 
warranted for flexion limited to 15 degrees.  Under DC 5261, 
a 10 percent rating is warranted for extension limited to 10 
degrees, a 20 percent rating is warranted for extension 
limited to 15 degrees, a 30 percent rating is warranted for 
extension limited to 20 degrees, a 40 percent rating is 
warranted for extension limited to 30 degrees, and a 50 
percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Plate II, indicates that normal 
flexion of the knee is 140 degrees and normal extension of 
the knee is zero degrees.  

In evaluating the veteran's claim, the Board notes that, at 
the June 2001 VA examination, he demonstrated flexion to 120 
degrees, which is noncompensable under DC 5260, and extension 
to zero degrees, which warrants a noncompensable (zero 
percent) rating under DC 5261.  Review of the record shows 
the veteran has never demonstrated flexion or extension 
warranting a higher disability rating than that which has 
been assigned.  In fact, rating under DCs 5260 and 5261 would 
not produce even a compensable rating.

The Board notes that the VA General Counsel has determined 
that a claimant who has service-connected instability of the 
knee and limitation of motion may be rated separately under 
DCs 5010 and 5003, which provide the criteria for arthritis 
due to trauma and degenerative arthritis, respectively.  See 
VAOPGCPREC 9-98 (August 14, 1998).  In this context, the 
Board notes that June 2001 x-rays of the veteran's right knee 
revealed mild degenerative changes.  Under DC 5010, traumatic 
arthritis is rated as degenerative arthritis.  Under DC 5003, 
degenerative arthritis substantiated by x-rays will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

In evaluating the veteran's claim under DC 5010/5003, 
described above, the Board again notes the veteran has never 
demonstrated range of motion warranting a compensable 
evaluation under DCs 5260 and 5261.  However, review of the 
record reveals the veteran has limitation of motion in the 
right knee as VA treatment and physical therapy records, 
dated in July 1997, reflect he demonstrated flexion to 100 
and 116 degrees, respectively, and the June 2001 VA 
examination report reflects he demonstrated flexion to 120 
degrees.  In addition, the examiner who conducted the June 
2001 VA examination noted the veteran had pain while 
demonstrating flexion and extension and that there was 
swelling in his knee.  Based on the foregoing, the Board 
finds, throughtout the appeal period, the veteran's 
disability warrants a separate 10 percent evaluation under DC 
5010 due to traumatic arthritis manifested by limitation of 
motion objectively confirmed by swelling and painful motion.  
A higher rating is not warranted because as noted above, the 
criteria for a higher rating under DC 5260 and/or 5261 are 
not shown.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2005) and 
the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
require it to consider the veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate disability evaluation for a disability using the 
limitation-of-motion diagnostic codes.  Within this context, 
a finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.  

In evaluating the veteran's right knee under the criteria of 
DeLuca, supra, the Board notes that the June 2001 VA 
examination report reflects the veteran had swelling in his 
right knee and complained of pain on motion.  The examiner 
stated the veteran will have pain on use and may experience 
fatigability, but there was no evidence of incoordination.  
The examiner also stated that the veteran may have flare-ups 
but they cannot be predicted or quantified.  Although the 
examiner did not estimate the veteran's functional loss due 
to pain, the Board finds the veteran was not prejudiced 
thereby.  The Board notes that assigning a 10 percent 
disability evaluation under DC 5257 and a separate rating 
under DC 5010 contemplates the veteran's pain, swelling, and 
fatigability.  Additional limitation of motion or functional 
impairment as to warrant higher ratings is not shown.  
Therefore, an increased evaluation is not warranted based on 
application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
it finds that, at no time since the filing of the veteran's 
claim for service connection, in February 1993, has his right 
knee disability been more disabling than as currently rated 
under this decision.  His complaints of pain and fuctional 
impairment and the objective findings have been relatively 
consistent throughout the appeal period.

In view of the foregoing, the Board finds that the evaluation 
assigned in this decision adequately reflects the clinically 
established impairment experienced by the veteran.  The 
preponderance of the evidence is against the veteran's claim 
for an increased rating for his right knee disability under 
DC 5257.  The preponderance of the evidence supports a 
separate 10 percent rating under DC 5010, but the 
preponderance of the evidence is against a rating higher than 
10 percent based on limitation of motion.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55.




ORDER

A separate initial rating of 10 percent based upon traumatc 
arthritis of the right knee is granted, subject to the laws 
and regulations governing the payment of monetary awards.  

An initial evaluation in excess of 10 percent for service-
connected right patellofemoral syndrome under DC 5257 is 
denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


